DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 November 2020 has been entered.
 
Response to Amendment/Arguments
Claim 1 has been amended.  Claims 1 and 7 are pending with claim 1 under examination.
Applicant's arguments filed 25 November 2020 have been fully considered but they are not persuasive.
Applicant argues that the newly entered claim limitation of "an average particle diameter of the granulated particles is three times or more and ten times or less than an average particle diameter of the metal particles" is not taught or suggested by the primary reference US '346.
However, US '346 discloses in [0154]: "In FIGS. 14A to 16D, as shown in Examples 37 to 48, when the average particle diameter of the metal particles 2 was from 5 to 10 µm, and the average particle diameter of the laser sintering powder 1 was from 30 to 50 µm, the surface of the formed structure was glossy, and good results were obtained."  This passage discloses that .

Claim Objections
Claim 1 is objected to because of the following informalities: 
It is suggested to amend "the granulated particles" to "the plurality of granulated particles" or "the each granulate particle" in line 12 of claim 1 and "SUS630" should be placed between "the" and "metal" in the last line of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "configured to be" in line 2.  It is unclear what is meant by "configured", or how the powder must be modified to be considered capable of being "sintered by irradiation with an energy beam".  It is advised to delete "configured to be" in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0104346 in view of US 2011/0223408 and US 2018/0010221.
US '346 discloses a powder for laser (energy beam) sintering with a binder that is configured to be decomposed and vaporized by the energy beam [0008], thus being configured to be sintered by irradiation with an energy beam, comprising a plurality of granulated particles (Fig. 1, see also [0021,0062]), wherein each granulated particle is composed of metal particles that may be selected to each be an iron alloy [0063], such as a stainless steel (Figures and [0079]), and a binder that binds the metal particles to one another [0069].  Of note is example 39 (Fig. 14C) that uses SUS630 as the metal particles, PVA as the binder, average particle diameters of 7.8 µm, and particle diameters after granulation of 34 µm; the ratio thereof is 4.36.  
US '346 is silent as to the ratio of the bulk density to the true density of the plurality of granulated particles being 30.5% or more and 45% or less, and the flow rate being 15 sec/50 g or more and 28 sec/50 g or less.
US '408 teaches that it is advantageous for a similar powder (sintering of granulated powder [0010] with a binder [0011], the granulated powder being made-up of metal particles (abstract)), which can be selected to be SUS630 powder [0052], to possess a ratio of the apparent (bulk) to true density of 20-50% [0110], more preferably 30-40% [0112], in order to improve sintering and molding density [0111].  
US '221 teaches that the powder flow rate for a laser sintering powder should be selected such that the packing density of the deposited layer is optimized to provide a fully dense part 
US '346, US '408, and US '221 are all in the same field of endeavor as they relate to powder metallurgy (abstracts).
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to make the selected powder of US '346 from example 39 such that it possessed a bulk density to true density ratio of 30-40% as taught by US '408 to improve sintering density and to optimize the powder flow rate, such as one selected in the range of 20-23s/50g, as taught by US '221 to make a product that is fully dense.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.M./Examiner, Art Unit 1732               


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732